In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00157-CR



          PAT LANE SWANZY, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the 5th Judicial District Court
                  Cass County, Texas
             Trial Court No. 2012F00110




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Under a plea agreement, Pat Lane Swanzy pled guilty to driving while intoxicated, as a

subsequent offense, was found guilty, and was sentenced to thirty years’ imprisonment. He

appeals.

       Swanzy’s attorney on appeal has filed a brief stating that he has reviewed the record,

summarizing the evidence elicited during the course of the proceeding, explaining the procedural

history in detail, articulating four potential issues, thoroughly and professionally discussing those

issues, and concluding that none of the issues have merit.          Counsel has thus provided a

professional evaluation of the record demonstrating why, in effect, there are no arguable grounds

to be advanced. This meets the requirements of Anders v. California, 386 U.S. 738 (1967);

Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807

(Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief to Swanzy November 20, 2012, along with a copy of

his motion to withdraw and his letter informing Swanzy of his right to file a pro se response and

offering to provide him with a copy of the record should he choose to do so. Counsel has also

filed a motion with this Court seeking to withdraw as counsel in this appeal.

       We have determined that this appeal is wholly frivolous.            We have independently

reviewed the clerk’s record and the reporter’s record and find no genuinely arguable issue. See

Halbert v. Michigan, 545 U.S. 605, 623 (2005). We therefore agree with counsel’s assessment

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).


                                                 2
         We affirm the judgment of the trial court. 1



                                                               Josh R. Morriss, III
                                                               Chief Justice

Date Submitted:            March 27, 2013
Date Decided:              March 29, 2013

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either
retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX.
R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                          3